Citation Nr: 0709922	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-12 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to additional retroactive disability 
compensation, effective August 1, 1994, at the 100 percent 
rate ($2,193 monthly) that became effective December 1, 2002.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 award letter issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which notified the veteran of an award of disability 
compensation at the 100 percent rate for post-traumatic 
stress disorder (PTSD) and of his monthly payments that were 
effective from July 1, 1995.  

During the pendency of this appeal, the veteran was awarded 
an earlier effective date for his 100 percent disability 
rating for PTSD in a February 2005 Decision Review Officer 
(DRO) decision.  He was notified in a March 2005 letter of 
such award and his monthly payments that were effective 
August 1, 1994.  Thereafter, the veteran's attorney submitted 
a substantive appeal in which he continued to argue that the 
veteran is entitled to the maximum benefit for retroactive 
award of past due benefits.  Therefore, the veteran appeals 
for additional retroactive disability compensation based on 
his allegation that the RO failed to properly calculate his 
monthly entitlement from August 1, 1994.


FINDINGS OF FACT

1.  In a February 2005 decision, the DRO granted an effective 
date of July 20, 1994, for the assignment of a 100 percent 
disability rating for the veteran's PTSD; in a March 2005 
letter, the RO notified the veteran of the retroactive award 
and of his monthly compensation payments that were effective 
beginning August 1, 1994.

2.  The veteran's award of retroactive disability 
compensation was in accordance with specific rates of 
entitlement provided by statute and VA has no authority to 
revise them.


CONCLUSION OF LAW

From August 1, 1994, the veteran is not entitled to payment 
of disability compensation at the 100 percent rate ($2,193 
monthly) that became effective December 1, 2002.  38 U.S.C.A. 
§§ 101, 1110, 1114(j), 5111 (West 2002); 38 C.F.R. §§ 3.4, 
3.21, 3.31 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The veteran was provided with a letter in September 
2004, which notified him of the evidence necessary to 
substantiate his claim, his and VA's respective 
responsibilities in obtaining such evidence, and that he 
should submit any evidence in his possession that pertained 
to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additionally, in June 2005, the veteran's attorney 
indicated that no additional argument or evidence on the 
pending issue would be submitted on behalf of the veteran.  

Even so, the Board notes that the Court of Appeals for 
Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  As will be 
shown below, resolution of the veteran's appeal is dependent 
on interpretation of the regulations.  Therefore, because no 
reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  Moreover, because the claim is 
being denied as a matter of law, no further development under 
the VCAA is warranted.  Mason v. Principi, 16 Vet. App. 129, 
132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could 
not affect a pending matter and could have no application as 
a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where the operation of law is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought).

II.  Analysis

Historically, in a December 2002 decision, the Board granted 
the veteran's claim of entitlement to service connection for 
PTSD.  The RO effectuated that decision in a February 2003 
rating action, issued in March 2003, granting service 
connection and assigning a 70 percent rating for PTSD, 
effective July 20, 1994.  The veteran appealed the initial 
rating assignment, and, in a July 2003 rating action, the RO 
subsequently assigned a 100 percent rating effective from 
June 30, 1995, for PTSD. The veteran then appealed with 
respect to the effective date for his 100 percent disability 
rating.  Thereafter, in a February 2005 DRO decision, the 
veteran was granted a 100 percent disability rating for his 
PTSD, effective July 20, 1994, the date his original claim 
for service connection for PTSD was received by VA.  In a 
March 2005 letter, the RO notified the veteran of the 
retroactive award and of his monthly compensation benefits 
that were effective beginning August 1, 1994.  The veteran's 
award of retroactive disability compensation was reflected in 
monthly amounts, which were increased incrementally on 
various dates prescribed by law.

The veteran, through his attorney, appealed the award of his 
retroactive monthly compensation.  The disagreement is with 
how these benefits were calculated in accordance with 38 
U.S.C.A. § 1114(j).  The veteran's attorney argues that the 
veteran was being paid an incorrect amount of compensation.  
He notes that 38 U.S.C.A. § 1114(j) (West 2002) provided for 
a monthly compensation amount of $2,193, beginning December 
1, 2002.  The attorney asserts that the "plain language" of 
the statute contemplates that the amount of compensation, 
which is to be paid to the veteran, is to be calculated 
"only if and while" the disability is rated as total.  He 
asserts that the veteran was not rated as total until July 
2003.  In applying the statute to the facts of his case, he 
alleges that the statute provides for compensation at the 100 
percent rate (i.e., $2,193 monthly rate) payable each month 
from August 1, 1994, because the veteran was rated as 100 
percent disabled from that time, and not the increasing 
increments of monthly compensation as established by the RO.  
The veteran's attorney did not furnish any supporting 
authority for this interpretation of the law.

The term "compensation" means a monthly payment by the 
Secretary to a veteran because of service-connected 
disability.  See 38 U.S.C.A. § 101(13) (West 2002); 38 C.F.R. 
§ 3.4(a) (2006).  Disability compensation is payable to a 
veteran that is disabled as the result of a personal injury 
or disease, if the injury or disease was incurred or 
aggravated in the line of duty during qualifying military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.4(b).

The basic rates for monthly disability compensation, for 
disabilities rated between 10 and 100 percent disabling, are 
found at 38 U.S.C.A. §§ 1114(a)-(j).  These rates are updated 
annually, generally, as a direct result of congressional 
action.  VA is required to publish the annual changes enacted 
by Congress.  See 38 C.F.R. § 3.21 (2006) (providing that 
rates of compensation, dependency and indemnity compensation 
for surviving spouses and children, and section 306 and old-
law disability and death pension, are published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations).

For example, the most recent change in the monthly 
compensation amount was enacted with the passage of the 
Veterans' Compensation Cost-of-Living Adjustment Act of 2006 
(Act), Pub. L. No. 109-361 (S 2562) (Oct. 16, 2006).  The Act 
increased the rates of disability of compensation for 
veterans, as well as other forms of compensation, effective 
as of December 1, 2006.  Section 2 of the Act specifically 
provided for the dollar amounts to be increased under 38 
U.S.C.A. § 1114.

This same procedure has been in effect, for purposes of this 
case, from at least August 1994 until the present.  Each year 
Congress mandates the monthly amount, and effective date for 
that amount, that VA will pay to a disabled veteran depending 
on the level of disability.  These changes are reflected at 
38 U.S.C.A. §§ 1114(a)-(j).  There is no discretion 
authorized to the Secretary as to the amount to be paid.  Nor 
is there any discretion as to when the effective date for any 
increase in payments is authorized.

In this case, the RO granted a 100 percent rating for PTSD, 
effective July 20, 1994, which is the date VA received the 
veteran's original claim of service connection for PTSD.  VA 
regulations require that any payment for disability 
compensation, based on an original award, begin on the first 
day of the calendar month following the month in which the 
award became effective.  See 38 U.S.C.A. § 5111(a) (West 
2002); 38 C.F.R. § 3.31 (2006).  The veteran's disability 
compensation was established as payable from August 1, 1994, 
at the rate established by Congress at that time for a 100 
percent rating under 38 U.S.C.A. § 1114(j).  The March 2005 
RO letter informed the veteran of the specific dates of 
increases, which occurred on an annual basis due to cost-of- 
living adjustments, and the new monthly amounts payable for 
the period from August 1, 1994 to December 1, 2002, when the 
$2,193 monthly amount became effective.  The veteran's award, 
it is noted, also included additional compensation for two 
dependents, but the dependency benefits are not at issue and 
are thus not further discussed.  It is only the basic rates 
for a veteran evaluated as 100 percent disabled, and the 
computation of those, that is in contention.

As noted above, Congress establishes the monthly amount of 
disability compensation, and VA publishes the amount on an 
annual basis.  VA has no discretion to alter the amount paid 
or the effective date when a particular amount will be paid.  
The veteran's entitlement to specific amounts of monthly 
disability compensation is as established in the March 2005 
letter, wherein the RO notified the veteran that he would be 
paid the amounts that he would have received had he been 
rated 100 percent disabled at the time he filed his claim for 
service connection for PTSD on July 20, 1994, and in 
succeeding years, as specified by the versions of 38 U.S.C.A. 
§ 1114(j) in effect at the time the payments would have been 
made. The first date of entitlement to the $2,193 monthly 
payment is from December 1, 2002.  Accordingly, there is no 
legal basis to grant the veteran's current claim and pay the 
$2,193 per month from August 1, 1994.  The veteran has been 
paid at the 100 percent rate "if and while the disability is 
rated as total" from August 1, 1994, just not at the rate 
that he desires.

The veteran, through his attorney, does not argue that the 
monthly compensation amounts since August 1, 1994, as 
specified by the versions of 38 U.S.C.A. § 1114(j), were 
incorrectly added or that the dates of payment are incorrect.  
Rather, the veteran's attorney's argument is simply that the 
monthly compensation amount of $2,193, which became effective 
on December 1, 2002, by statutory amendment to 38 U.S.C.A. § 
1114(j), should apply retroactively to August 1, 1994.  He 
argues that the plain language of 38 U.S.C.A. § 1114(j) 
requires that the veteran should be paid from August 1, 1994, 
at the dollar amount written into the version of the statute 
in effect at the time of the DRO's March 2005 decision to 
grant the 100 percent disability rating back to the date of 
the service connection claim in 1994.

This argument is devoid of merit and has no basis in statute 
or established case law. It is noteworthy that the veteran's 
attorney has previously advocated a similar position in a 
case where retroactive special monthly compensation benefits 
were awarded on the basis of clear and unmistakable error.  
This argument has been specifically considered and completely 
rejected by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which held that such an 
argument "would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a [clear and 
unmistakable error] in real, rather than nominal, dollars.  
This argument fails because § 1114 does not address the issue 
of retroactive payments, much less provide a clear, explicit 
waiver of the government's sovereign immunity from interest 
payments accruing to retroactive payments."  Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran's attorney in Sandstrom argued that VA had 
erroneously calculated the rate of the veteran's retroactive 
benefits during the time period in question (from 1969 to 
1996) by applying the monthly rate in effect for 1969, then 
increasing the monthly amount due by the amount authorized by 
statute during that time period.  The veteran's attorney in 
Sandstrom asserted that the amount should have been 
calculated according to the 1996 rate, so that the 1996 
correction would have had the "same effect," pursuant to 38 
U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as if the decision 
had been made in 1969.  The Federal Circuit rejected these 
arguments and held that VA's decision to pay in nominal 
dollars was legally correct.  The Board finds that the 
instant case falls squarely within the holding of the Federal 
Circuit in Sandstrom.  The veteran's attorney, the same 
attorney who had argued the veteran's position before the 
Federal Circuit in Sandstrom, has not argued otherwise.

The veteran, through his attorney, argues for a benefit that 
is not permitted under the law.  The veteran's attorney has 
cited to no authority to support his contentions other than 
his own conclusion as to how the statute should be 
interpreted.  There is no legal merit to his argument and the 
veteran's claim must therefore be denied.  See Sabonis, 
supra.  In short, the veteran is not entitled to payment of 
compensation at the monthly rate of $2,193 from August 1, 
1994.  38 U.S.C.A. § 1114(j) (West 2002); 38 C.F.R. § 3.21 
(2006).

The Board notes that it is bound by the laws enacted by 
Congress, VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, for the reasons set forth above, it is clear that the 
law passed by Congress does not provide a basis to award the 
benefit sought by the veteran.  Thus, the appeal is denied.


ORDER

Entitlement to additional retroactive disability 
compensation, effective August 1, 1994, at the 100 percent 
rate ($2,193 monthly) that became effective December 1, 2002, 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


